Exhibit 10.3

FORM OF OFFICEMAX INCORPORATED

2010 Annual Incentive Award Agreement

This potential Annual Incentive Award (the “Award”) is granted on February 11,
2010 (the “Award Date”), by OfficeMax Incorporated (the “Company”) to FIRST LAST
(“Awardee” or “you”) pursuant to the 2003 OfficeMax Incentive and Performance
Plan, as may be amended from time to time (the “Plan”), and the following terms
and conditions of this agreement (the “Agreement”):

 

1. Terms and Conditions. The Award is subject to all the terms and conditions of
the Plan. All capitalized terms not defined in this Agreement shall have the
meaning stated in the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control
unless this Agreement expressly states that an exception to the Plan is being
made.

 

2. Definitions. For purposes of this Award, the following terms shall have the
meanings stated below.

 

  2.1. “Award Period” means the Company’s fiscal year ending in 2010.

 

  2.2. “Base Salary” means your annual pay rate in effect at the end of the
Award Period, (a) including any amounts deferred pursuant to an election under
any 401(k) plan, pre-tax premium plan, deferred compensation plan, or flexible
spending account sponsored by the Company or any Subsidiary, (b) but excluding
any incentive compensation, employee benefit, or other cash benefit paid or
provided under any incentive, bonus or employee benefit plan sponsored by the
Company or any Subsidiary, and/or any excellence award, gains upon stock option
exercises, restricted stock grants or vesting, moving or travel expense
reimbursement, imputed income, or tax gross-ups, without regard to whether the
payment or gain is taxable income to you.

 

  2.3. “EBIT” means the Company’s earnings from continuing operations before
interest and taxes for the Award Period, as calculated by the Company in its
sole and complete discretion.

 

  2.4. “Net Sales” means the Company’s gross sales or revenues less returns,
allowances, rebates, and coupons for the Award Period, as calculated by the
Company in its sole and complete discretion.

 

  2.5. “Return on Sales” means the ratio of the Company’s operating profit to
Net Sales, expressed as a percentage, for the Award Period, as calculated by the
Company in its sole and complete discretion.

 

  2.6. “Same Location Sales Growth” means the percentage change in overall Net
Sales for the Company during the Award Period, adjusted for store closures,
store openings, business acquisitions, business divestitures, changes in fiscal
periods, and excluding the impact of foreign exchange rates, all as calculated
by the Company in its sole and complete discretion.

 

3. Target Award. You are hereby awarded a target Award of         % of your Base
Salary (referred to herein as your “Target Award”) subject to the terms and
conditions set forth in the Plan and this Agreement.

 

4. Minimum Performance Measurement. As a condition of payment of the Award, both
the Company’s net income from continuing operations available to common
shareholders excluding special items for the Award Period, as disclosed and
discussed in the earnings release, must be positive and the Company must achieve
a minimum EBIT threshold of $            . If both of the above minimum
performance measurements are achieved, you may be eligible to receive up to 225%
of your Target Award. The actual amount of your Award will be determined
pursuant to and in accordance with paragraph 5.



--------------------------------------------------------------------------------

5. Award Calculation. Your Award will be calculated as follows:

 

  5.1. Based on the Company’s EBIT, Return on Sales, and Same Location Sales
Growth, as weighted below, a payout amount will be determined using the chart
below:

 

EBIT

(in Millions)

Weight: 33.34% of

Target Award

   Return on Sales
(percentage)
Weight: 33.33% of
Target Award    Same Location
Sales Growth
(percentage)
Weight: 33.33% of
Target Award    Percentage of
Target Award Paid
to You*            225 %           150 %           100 %           50 %       
   25 %           0 % 

 

  * The applicable percentage is separately applied to each weighted performance
measurement.

 

  5.2. General Terms.

 

  5.2.1 Payout multiples between the percentages and numbers indicated on the
chart above will be calculated using straight-line interpolation, except that no
straight-line interpolation shall apply within the EBIT and Return on Sales
ranges associated with a 100% of your Target Award payout.

 

  5.2.2 Any Award that is earned will be paid in cash as soon as practicable
after the Award Period, but in no event later than March 15 of the year
following the year in which the Award Period ended.

 

  5.2.3 If you are on a leave of absence during the Award Period, any Award
payable to you shall be prorated based solely on the number of days during the
Award Period that you actually worked and were eligible to participate in the
Plan divided by the total number of days in the Award Period that you were
eligible to participate in the Plan.

 

  5.2.4 You must be employed or newly eligible by September 30 within the Award
Period in order to be eligible to participate in the Plan for the Award Period.

 

  5.2.5 No Award shall be paid if you receive a performing rating of
“unsatisfactory” and/or “does not live values” under the performance management
program for the Award Period.

 

2



--------------------------------------------------------------------------------

6. Effect of Termination of Employment. If you terminate employment at any time
on or after the Award Date and before the Award is paid, your Award will be
treated as follows:

 

  6.1. If your termination of employment is a direct result of the sale or
permanent closure of any facility or operating unit of the Company or any
Subsidiary, or a bona fide curtailment, or a reduction in workforce, as
determined by the Company in its sole and complete discretion, and you execute a
waiver/release in the form required by the Company, you will receive a pro rata
Award, if an Award is paid, based on the number of days during the Award Period
that you were employed with the Company and were eligible to participate in the
Plan divided by the total number of days in the Award Period that you were
eligible to participate in the Plan.

 

  6.2. If your termination of employment is a result of your death or total and
permanent disability, as determined by the Company in its sole and complete
discretion, you will receive a pro rata Award, if an Award is paid, calculated
as provided in paragraph 6.1.

 

  6.3. If, at the time of your termination, you are at least age 55 and have
completed at least 10 years of employment with the Company, as determined by the
Company in its sole and complete discretion, you will receive a pro rata Award,
if an Award is paid, calculated as provided in paragraph 6.1.

 

  6.4. You must be actively employed with the Company for a minimum of 90 days
during the Award Period in order to be eligible for any pro rata payment
described in this paragraph 6.

 

  6.5. Except as described in paragraphs 5.2.3, 6.1, 6.2 and 6.3, you must be
actively employed by the Company or its Subsidiary on the date Awards are paid
in order to be eligible to receive payment of an Award. You have no vested
interest to the Award prior to the Award actually being paid to you by the
Company. If you terminate employment with the Company for any reason other than
as described in paragraph 6.1, 6.2 or 6.3, whether your termination is voluntary
or involuntary, with or without cause, you will not be eligible to receive
payment of any Award for the Award Period.

 

7. Right of the Committee. The Committee reserves the right to reduce or
eliminate the Award for any reason, regardless of the amount or level of EBIT,
Net Sales, Return on Sales, Same Location Sales Growth, and/or net income from
continuing operations available to common shareholders excluding special items,
as disclosed and discussed in the earnings release, that is achieved.

 

8. Change in Control. In the event of a Change in Control prior to the end of
the Award Period, the continuing entity may continue this Award. Notwithstanding
any provisions of this Agreement or the Plan to the contrary, if the continuing
entity does not so continue this Award, this Award shall become immediately
fully vested and 100% of your Target Award shall be payable as of the date of
such Change in Control. “Change in Control” shall be defined in an agreement
providing specific benefits upon a change in control or in the Plan.

You must sign this Agreement and return it to OfficeMax’s Compensation
Department on or before March 15, 2010, or the Award will be forfeited. Return
your executed Agreement to: Pam Delaney, OfficeMax, Compensation Department, 263
Shuman Boulevard, Naperville, Illinois 60563.

 

OfficeMax Incorporated    Awardee: First Last (Pers ID) Bruce Besanko   
Executive Vice President   

 

Chief Financial Officer and

Chief Administrative Officer

   Signature   

 

   Printed Name

 

3



--------------------------------------------------------------------------------

FORM OF OFFICEMAX INCORPORATED

2010 Annual Incentive Award Agreement

This potential Annual Incentive Award (the “Award”) is granted on February __,
2010 (the “Award Date”), by OfficeMax Incorporated (the “Company”) to Sam Duncan
(“Awardee” or “you”) pursuant to the 2003 OfficeMax Incentive and Performance
Plan, as may be amended from time to time (the “Plan”), and the following terms
and conditions of this agreement (the “Agreement”):

 

1. Terms and Conditions. The Award is subject to all the terms and conditions of
the Plan. All capitalized terms not defined in this Agreement shall have the
meaning stated in the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control
unless this Agreement expressly states that an exception to the Plan is being
made.

 

2. Definitions. For purposes of this Award, the following terms shall have the
meanings stated below.

 

  2.1. “Award Period” means the Company’s fiscal year ending in 2010.

 

  2.2. “Base Salary” means your annual pay rate in effect at the end of the
Award Period, (a) including any amounts deferred pursuant to an election under
any 401(k) plan, pre-tax premium plan, deferred compensation plan, or flexible
spending account sponsored by the Company or any Subsidiary, (b) but excluding
any incentive compensation, employee benefit, or other cash benefit paid or
provided under any incentive, bonus or employee benefit plan sponsored by the
Company or any Subsidiary, and/or any excellence award, gains upon stock option
exercises, restricted stock grants or vesting, moving or travel expense
reimbursement, imputed income, or tax gross-ups, without regard to whether the
payment or gain is taxable income to you.

 

  2.3. “EBIT” means the Company’s earnings from continuing operations before
interest and taxes for the Award Period, as calculated by the Company in its
sole and complete discretion.

 

  2.4. “Net Sales” means the Company’s gross sales or revenues less returns,
allowances, rebates, and coupons for the Award Period, as calculated by the
Company in its sole and complete discretion.

 

  2.5. “Return on Sales” means the ratio of the Company’s operating profit to
Net Sales, expressed as a percentage, for the Award Period, as calculated by the
Company in its sole and complete discretion.

 

  2.6. “Same Location Sales Growth” means the percentage change in overall Net
Sales for the Company during the Award Period, adjusted for store closures,
store openings, business acquisitions, business divestitures, changes in fiscal
periods, and excluding the impact of foreign exchange rates, all as calculated
by the Company in its sole and complete discretion.

 

3. Target Award. You are hereby awarded a target Award of         % of your Base
Salary (referred to herein as your “Target Award”) subject to the terms and
conditions set forth in the Plan and this Agreement.

 

4. Minimum Performance Measurement. As a condition of payment of the Award, both
the Company’s net income from continuing operations available to common
shareholders excluding special items for the Award Period, as disclosed and
discussed in the earnings release, must be positive and the Company must achieve
a minimum EBIT threshold of $            . If both of the above minimum
performance measurements are achieved, you may be eligible to receive up to 225%
of your Target Award. The actual amount of your Award will be determined
pursuant to and in accordance with paragraph 5.



--------------------------------------------------------------------------------

5. Award Calculation. Your Award will be calculated as follows:

 

  5.1. Based on the Company’s EBIT, Return on Sales, and Same Location Sales
Growth, as weighted below, a payout amount will be determined using the chart
below:

 

EBIT

(in Millions)

Weight: 33.34% of

Target Award

  

Return on Sales

(percentage)

Weight: 33.33% of

Target Award

  

Same Location

Sales Growth

(percentage)

Weight: 33.33% of

Target Award

  

Percentage of

Target Award Paid

to You*

         225%          150%          100%          50%          25%          0%

 

  * The applicable percentage is separately applied to each weighted performance
measurement.

 

  5.2. General Terms.

 

  5.2.1 Payout multiples between the percentages and numbers indicated on the
chart above will be calculated using straight-line interpolation, except that no
straight-line interpolation shall apply within the EBIT and Return on Sales
ranges associated with a 100% of your Target Award payout.

 

  5.2.2 Any Award that is earned will be paid in cash as soon as practicable
after the Award Period, but in no event later than March 15 of the year
following the year in which the Award Period ended.

 

  5.2.3 If you are on a leave of absence during the Award Period, any Award
payable to you shall be prorated based solely on the number of days during the
Award Period that you actually worked and were eligible to participate in the
Plan divided by the total number of days in the Award Period that you were
eligible to participate in the Plan.

 

  5.2.4 No Award shall be paid if you receive a performing rating of
“unsatisfactory” and/or “does not live values” under the performance management
program for the Award Period.

 

6. Effect of Termination of Employment. If you terminate employment at any time
on or after the Award Date and before the Award is paid, your Award will be
treated as follows:

 

  6.1. If your termination of employment is a direct result of the sale or
permanent closure of any facility or operating unit of the Company or any
Subsidiary, or a bona fide curtailment, or a reduction in workforce, as
determined by the Company in its sole and complete discretion, and you execute a
waiver/release in the form required by the Company, you will receive a pro rata
Award, if an Award is paid, based on the number of days during the Award Period
that you were employed with the Company and were eligible to participate in the
Plan divided by the total number of days in the Award Period that you were
eligible to participate in the Plan.

 

2



--------------------------------------------------------------------------------

  6.2. If your termination of employment is a result of your death or total and
permanent disability, as determined by the Company in its sole and complete
discretion, you will receive a pro rata Award, if an Award is paid, calculated
as provided in paragraph 6.1.

 

  6.3. If your employment is terminated by the Company prior to December 31,
2010, you will receive a pro rata Award, if an Award is paid, calculated, as
provided in paragraph 6.1, subject to the other terms herein.

 

  6.4. Unless your termination of employment is a result of your death, as
described in paragraph 6.2, or if your employment is terminated by the Company
for any reason prior to December 31, 2010, as described in paragraph 6.3, you
must be actively employed with the Company for a minimum of 90 days during the
Award Period in order to be eligible for any pro rata payment described in this
paragraph 6.

 

  6.5. Except as described in paragraphs 5.2.3, 6.1, 6.2, and 6.3, you must be
actively employed by the Company or its Subsidiary on the date Awards are paid
in order to be eligible to receive payment of an Award. You have no vested
interest to the Award prior to the Award actually being paid to you by the
Company. If you terminate employment with the Company for any reason other than
as described in paragraph 6.1, 6.2, or 6.3, whether your termination is
voluntary or involuntary, with or without cause, you will not be eligible to
receive payment of any Award for the Award Period.

 

7. Right of the Committee. The Committee reserves the right to reduce or
eliminate the Award for any reason, regardless of the amount or level of EBIT,
Net Sales, Return on Sales, Same Location Sales Growth, and/or net income from
continuing operations available to common shareholders excluding special items,
as disclosed and discussed in the earnings release, that is achieved.

 

8. Change in Control. In the event of a Change in Control prior to the end of
the Award Period, the continuing entity may continue this Award. Notwithstanding
any provisions of this Agreement or the Plan to the contrary, if the continuing
entity does not so continue this Award, this Award shall become immediately
fully vested and 100% of your Target Award shall be payable as of the date of
such Change in Control. “Change in Control” shall be defined in an agreement
providing specific benefits upon a change in control or in the Plan.

You must sign this Agreement and return it to OfficeMax’s Compensation
Department on or before March 15, 2010, or the Award will be forfeited. Return
your executed Agreement to: Pam Delaney, OfficeMax, Compensation Department, 263
Shuman Boulevard, Naperville, Illinois 60563.

 

OfficeMax Incorporated    Awardee: Sam Duncan (Pers ID) Bruce Besanko   
Executive Vice President   

 

Chief Financial Officer and

Chief Administrative Officer

   Signature   

 

   Printed Name

 

3